Case: 12-10731       Document: 00512298094         Page: 1     Date Filed: 07/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 5, 2013
                                     No. 12-10731
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ALICIA LEWIS,

                                                  Plaintiff-Appellant

v.

JOE F. GRUBBS, District Attorney; SHERIFF JOHNNY BROWN,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-2579


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Alicia Lewis, a nonprisoner, moves for leave to proceed in forma pauperis
(IFP) on appeal from the district court’s dismissal of her 42 U.S.C. § 1983 action
for failure to state a claim pursuant to Federal Rules of Civil Procedure 12(b)(6).
In the complaint, Lewis accused the district attorney, Joe F. Grubbs, of
defamation and alleged that Sheriff Johnny Brown violated her constitutional
rights by allowing her to stay in a flooded cell and sleep on a wet mattress.
Lewis’s IFP motion is a challenge to the district court’s certification that her

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10731     Document: 00512298094      Page: 2    Date Filed: 07/05/2013

                                  No. 12-10731

appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997).
      We review de novo a dismissal under Rule 12(b)(6) for failure to state a
claim upon which relief may be granted. Frame v. City of Arlington, 657 F.3d
215, 222 (5th Cir. 2011) (en banc), cert. denied, 132 S. Ct. 1561 (2012). Lewis
contends that the district court erred in dismissing her defamation claim against
Grubbs and her unconstitutional conditions of confinement claim against Sheriff
Brown. She further argues that the district court erred in denying her motions
for the recusal of the magistrate judge and the chief district judge.
      Her claims that Grubbs was biased and maliciously prosecuted her; that
Grubbs sent her “before a grand jury without counsel and on a misdemeanor”;
that an officer at the Wayne McCollum Detention Center (Detention Center)
made a false statement against her; and that Sheriff Brown allowed her to be
booked into the Detention Center without a charge are barred by res judicata
and are not cognizable in this appeal. See Smith v. Waste Mgmt., Inc., 407 F.3d
381, 386 (5th Cir. 2005). Furthermore, Lewis has not addressed the district
court’s reasons for dismissing her defamation claim or her unconstitutional
conditions of confinement claim, nor does she address the reasons for the denials
of her motions for recusal. By failing to identify any error in the district court’s
analysis, Lewis has abandoned any challenge she might have raised regarding
the district court’s decisions. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993).
      Accordingly, Lewis’s appeal is without arguable merit and is frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). The IFP motion is
DENIED, and the appeal is DISMISSED. See Baugh, 117 F.3d at 202; 5TH CIR.
R. 42.2. In light of this court’s prior sanction warning in Lewis v. City of
Waxahachie, 465 F. App’x 383, 386 (5th Cir. 2012), Lewis is cautioned that the
filing of repetitive or frivolous pleadings will invite the imposition of sanctions,

                                         2
    Case: 12-10731     Document: 00512298094      Page: 3   Date Filed: 07/05/2013

                                  No. 12-10731

which may include dismissal, monetary sanctions, and restrictions on her ability
to file pleadings in this court and any court subject to this court’s jurisdiction.
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        3